DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 05/17/2022 have been entered.
Claims 1 and 3 are currently pending.
Claims 2, 4, and 5 have been canceled.
Claim 1 has been amended.
Terminal Disclaimer
The terminal disclaimer filed on 05/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/548,648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “paper comprises chemicals containing glycerin and 1,3 propanediol in a total amount of 67.9% by mass or more.” This limitation is indefinite, as the limitation can be construed to the paper having a total amount of 67.9 mass% of chemicals or the amount of glycerin and 1,3 propanediol is 67.9 mass% of the chemical present in the paper. This presents two plausible claim constructions that are different. If a claim is amenable to two or more plausible claim constructions, the applicant is required to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112(b), as indefinite. Ex parte Miyazaki, 89 U.S.P.Q.2d (BNA) 1207, 1211 (BPAI Nov. 19, 2008). Therefore, Claim 1 is rendered indefinite.
Claim 3 is also rejected, due to its dependency on Claim 1.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
The double patenting rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781